Title: From John Adams to Thomas Johnson, Jr., 26 April 1798
From: Adams, John
To: Johnson, Thomas, Jr.



dear sir
Philadelpa: April 26th 1798—

I have received your Letter of, I cannot recollect what date, because I referred it immediately to the Secretary of the Treasury who has under consideration all proposals of that kind—yours will be carefully and impartially attended to, with all others—
I perceive by the steadiness and firmness of your hand writing, that you are still a young man—having occasion at present for a little more youth than I possess, I wish you would advise me, how to acquire it, or come yourself over to Macedonia, and help us with yours—
I am a solitary individual here of 1774 men—all the rest have departed, I am however very stedfastly your friend / and humble Servt:
            John Adams
